DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1-6, 8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0217640 (“Suzuki”) as evidenced by admissions in the Instant Application.	4
B. Claims 1-3, 5, 6, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-236043 (JP-043) as evidenced by admissions in the Instant Application.	8
IV. Claim Rejections - 35 USC § 103	11
A. Claims 4, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP-043 as evidenced by admissions in the Instant Application.	12
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-8 and 10-15, in the reply filed on 06/30/2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-6, 8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0217640 (“Suzuki”) as evidenced by admissions in the Instant Application.
With regard to claim 1, Suzuki discloses, generally in Figs. 4, 7, 8A-8H, 13, and 15,
1. (Original) An electrode structure of 
[1] a back electrode formed on a back surface of a semiconductor substrate 3a and having a multilayer structure including metal layers laminated in the following order from the semiconductor substrate 3a [¶¶ 48-50]: a Ti layer 3c [¶ ], a Ni layer 3d [¶ ], and a Ag alloy layer [¶¶ 48-55], 
wherein 
[2] the Ag alloy layer includes an alloy of Ag and an addition metal M selected from … Pd [¶¶ 73-76, 84-88, 92-94], 
[3] when the back electrode is subjected to elemental analysis with an X-ray photoelectron spectrometer in a depth direction from the Ag alloy layer to the Ni layer, on a boundary between the Ni layer and the Ag alloy layer, an intermediate region where spectra derived from all the metals, Ni, Ag, and the addition element M, can be detected is observable, and further, 
[4] when the content (at%) of each metal in the intermediate region is converted based on the spectra derived from all the metals Ni, Ag, and the addition element M, a maximum of the content of the addition element M is 5 at% or more.  
With regard to features [3] and [4] of claim 1, while Suzuki does not indicate that an XPS elemental analysis is done, the back electrode 3c/3d/3e/3f will inherently include the intermediate region having the structural features required by features [3] and [4] because Suzuki includes the same metal layers in the same order and the same thicknesses and heats the laminate to a temperature required to cause the inter-diffusion of the Ag, Pd, and Ni.  
In this regard, in the example laminates formed on the silicon substrate 3a, the Ti layer 3c is 75 nm, the Ni layer 3d is 250 nm, the Pd layer 3e is at least 20 nm (with specific examples of 0.35 nm, 20 nm, 50 nm at ¶ 93 and Fig. 15, as well as 1 nm and 100 nm at ¶ 85 and Fig. 13)—, the 20-nm Pd layer thickness being the identical thickness used in the Instant Application as shown in Fig. 3 of the Instant Application—and the Ag layer is 300 nm (Suzuki: ¶¶ 85, 93).  

As such, the burden of proof is shifted to Applicant to prove that the back electrode 3d/3d/3e/3f of Suzuki, heated to either 285 ºC or 120 ºC does not include the claimed intermediate region having the claimed properties.  (See MPEP 2112(I)-(V).)  
This is all of the features of claim 1.

With regard to claims 2 and 3, Suzuki further discloses, 
2. (Original) The electrode structure of a back electrode according to claim 1, wherein the maximum of the content of the addition element M [i.e. Pd] in the intermediate region is 7 at% or more [as admitted in the Instant Application].  
3. (Currently Amended) The electrode structure of a back electrode 3d/3d/3e/3f according to claim 1, wherein the intermediate region has a thickness of 40 nm or more and 150 nm or less  [as admitted in the Instant Application].  
These features are inherent for the same reasons and same evidence admitted in the Instant Application, as explained above.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
	



4. (Currently Amended) The electrode structure of a back electrode according to claim 1, wherein the Ag alloy layer 3f is a Ag alloy containing the addition element M [i.e. Pd] in an amount of 1.5 at% or more and 4.5 at% or less [¶¶ 95-107, e.g. preferably 1.0 to 2.0 at% (¶ 107)], and the Ag alloy layer has a thickness of 50 nm or more and 1000 nm or less [¶¶ 85, 93; e.g. 300 nm].  

With regard to claims 5 and 6, Suzuki further discloses,
5. (Currently Amended) The electrode structure of a back electrode according to claim 1, wherein the Ni layer has a thickness of 200 nm or more and 7000 nm or less [¶¶ 85, 93: e.g. 250 nm].  
6. (Currently Amended) The electrode structure of a back electrode according to claim 1, wherein the Ti layer has a thickness of 20 nm or more and 1000 nm or less [¶¶ 85, 93: e.g. 75 nm].  

With regard to claim 8, Suzuki further discloses,
8. (Currently Amended) A method for producing the electrode structure of a back electrode defined in any one of claim 1, 
[1] wherein the addition element M is Pd, and the method comprises: 
[2] performing a step of forming a Ti layer 3c on a back surface of a semiconductor substrate 3a, and 
[3] a step of forming a Ni layer 3d on the Ti layer 3c; 
[4] forming a Pd thin film 3e on the Ni layer 3d, and
[5] then forming a Ag layer 3f [¶¶ 84-88, 93]; and 
[6] subsequently heating the substrate to 100°C or more and 300°C or less [¶ 85 and Fig. 13: 285 ºC; ¶ 93 and Fig. 15: 120 ºC].  

With regard to claim 10, Suzuki further discloses, 
10. (New) The electrode structure of a back electrode according to claim 2, wherein the intermediate region has a thickness of 40 nm or more and 150 nm or less.  
3e deposited between the Ni layer 3d and the silver layer 3f can be exactly the same thickness as that used in the Instant Application, i.e. 20 nm, it is held, absent evidence to the contrary, that the intermediate region having each of Ag, Pd, and Ni would fall within the claimed thickness range of 40 to 150 nm (Instant Application: Fig. 3).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 11, Suzuki further discloses, 
11. (New) The electrode structure of a back electrode according to claim 2, wherein the Ag alloy layer 3f is a Ag alloy containing the addition element M [Pd] in an amount of 1.5 at% or more and 4.5 at% or less, and the Ag alloy layer has a thickness of 50 nm or more and 1000 nm or less [¶¶ 54, 81, 85, 90, e.g. 1.00 at%].  
In addition, after the heating step of 285 ºC for 300 sec (5 minutes) or 120 ºC, there will inherently be between 1.5 at% and 4.5 at% as admitted in the Instant Application, as explained above.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 12 and 13, Suzuki further discloses,
12. (New) The electrode structure of a back electrode according to claim 2, wherein the Ni layer has a thickness of 200 nm or more and 7000 nm or less [¶¶ 85, 93: e.g. 250 nm].  
13. (New) The electrode structure of a back electrode according to claim 2, wherein the Ti layer has a thickness of 20 nm or more and 1000 nm or less [¶¶ 85, 93: e.g. 75 nm].  

With regard to claim 15, Suzuki further discloses,
15. (New) A method for producing the electrode structure of a back electrode defined in claim 2, 

[2] performing a step of forming a Ti layer 3c on a back surface of a semiconductor substrate 3a, and 
[3] a step of forming a Ni layer 3d on the Ti layer 3c; 
[4] forming a Pd thin film 3e on the Ni layer 3d, and
[5] then forming a Ag layer 3f [¶¶ 84-88, 93]; and 
[6] subsequently heating the substrate to 100°C or more and 300°C or less [¶ 85 and Fig. 13: 285 ºC; ¶ 93 and Fig. 15: 120 ºC].  

B. Claims 1-3, 5, 6, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-236043 (JP-043) as evidenced by admissions in the Instant Application.
With regard to claim 1, JP-043 discloses, generally in Figs. 1, 2, 10, and 12-14, 
1. (Original) An electrode structure of 
[1] a back electrode 4 formed on a back surface of a semiconductor substrate 2 and having a multilayer structure 41/42/43 including metal layers laminated in the following order from the semiconductor substrate: a Ti layer 41, a Ni layer 42, and a Ag alloy layer 43 [¶¶ 19-29], 
wherein 
[2] the Ag alloy layer 43 includes an alloy of Ag and an addition metal M selected from Sn … and Pd [¶¶ 27-29], 
[3] when the back electrode is subjected to elemental analysis with an X-ray photoelectron spectrometer in a depth direction from the Ag alloy layer to the Ni layer, on a boundary between the Ni layer and the Ag alloy layer, an intermediate region where spectra derived from all the metals, Ni, Ag, and the addition element M, can be detected is observable, and further, 
[4] when the content (at%) of each metal in the intermediate region is converted based on the spectra derived from all the metals Ni, Ag, and the addition element M, a maximum of the content of the addition element M is 5 at% or more.  

features [3] and [4] of claim 1, while JP-043 does not indicate that an XPS elemental analysis is done, the back electrode 4 will inherently include the intermediate region having the structural features required by features [3] and [4] because JP-043 includes the same metal layers in the same order and the same thicknesses and heats the laminate to a temperature required to cause the inter-diffusion of the Ag, Pd, and Ni.  
In this regard, JP-043 discloses that the metal laminate 41/42/43 making the back electrode 4 formed on the semiconductor substrate 2, wherein the thickness range for the Ti layer 41 is 20 to 1000 nm, for the Ni layer 42 is 200 to 7000 nm, and for the Ag alloy layer 43 is 20 nm to 500 nm and may contain the alloying metal Sn or Pd in an amount of 0.1 to 20 wt% (JP-043: ¶¶ 23-29).  In addition, JP-043 explicitly performs a heat treatment in vacuum or inert gas to the back electrode 4 in order to provide adhesion between each of the metal layers 41, 42, 43 (JP-043: ¶ 41), which results in improved heat resistance versus using a pure Ag layer for layer 43 of the back electrode (¶¶ 48-49)—which is the same result observed by the Inventors of the Instant Application, thereby providing evidence that the claimed intermediate region is formed.  
The Instant Application discloses the thickness range (1) for the Ti layer is 200 nm to 1000 nm (Instant Claim 6), and (2) for the Ni layer is 200 to 7000 nm (Instant Claim 5), and (3) for the Ag alloy layer is 50 nm to 1000 nm with the alloying metal M of Sn or Pd is 1.5 at% to 4.5 at% (Instant Claim 4).  Note that the atomic mass of each of Ag, Pd and Sn is within 10% of each other; therefore the at% is within 10% of the wt%.  
 The Instant Application admits that with a thickness of the Ag alloy layer having Sn in an amount of 2.0 to 9.5 at% and a thickness in the range of 50 nm to 1000 nm on the Ni layer from 200 to 7000 nm, upon heating to a temperature in the range of 100 ºC and 300 ºC, will produce the results required by features [3] and [4] of claim 1, as shown in Fig. 1 of the Instant 
Based on the foregoing evidence, the burden of proof is shifted to Applicant to prove that the back electrode 4 of JP-043, heated to at least 185 ºC for 30 minutes does not include the claimed intermediate region having the claimed properties—not to mention the heat treatment described at paragraph [0041] that achieves the same improved heat resistance (¶¶ 48-49) as observed in the Instant Application versus pure Ag on the Ni layer.  (See MPEP 2112(I)-(V).)  
This is all of the features of claim 1.

With regard to claims 2 and 3, JP-043 further discloses,
2. (Original) The electrode structure of a back electrode 4 according to claim 1, wherein the maximum of the content of the addition element M in the intermediate region is 7 at% or more.  
3. (Currently Amended) The electrode structure of a back electrode 4 according to claim 1, wherein the intermediate region has a thickness of 40 nm or more and 150 nm or less.  
These features are inherent for the same reasons and same evidence admitted in the Instant Application, as explained above.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 5 and 6, JP-043 further discloses,
5. (Currently Amended) The electrode structure of a back electrode 4 according to claim 1, wherein the Ni layer has a thickness of 200 nm or more and 7000 nm or less [¶¶ 25-26].  
4 according to claim 1, wherein the Ti layer has a thickness of 20 nm or more and 1000 nm or less [¶¶ 23-24].  

With regard to claim 10, 
10. (New) The electrode structure of a back electrode according to claim 2, wherein the intermediate region has a thickness of 40 nm or more and 150 nm or less.  
 As above, because the thickness of the Ag alloy layer 43 deposited on the Ni layer 42 has a thickness and Sn or Pd content overlapping the respective ranges used in the Instant Application, it is held, absent evidence to the contrary, that the intermediate region having each of Ag, Sn, and Ni, or Ag, Pd, and Ni, would fall within the claimed thickness range of 40 to 150 nm (Instant Application: Fig. 1).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 12 and 13, JP-043 further discloses
12. (New) The electrode structure of a back electrode according to claim 2, wherein the Ni layer has a thickness of 200 nm or more and 7000 nm or less [¶¶ 25-26].  
13. (New) The electrode structure of a back electrode according to claim 2, wherein the Ti layer has a thickness of 20 nm or more and 1000 nm or less [¶¶ 23-24].  

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 4, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP-043 as evidenced by admissions in the Instant Application.
Claims 4 and 11 read,  
4. (Currently Amended) The electrode structure of a back electrode according to claim 1, wherein 
the Ag alloy layer is a Ag alloy containing the addition element M in an amount of 1.5 at% or more and 4.5 at% or less, and 
the Ag alloy layer has a thickness of 50 nm or more and 1000 nm or less.  
11. (New) The electrode structure of a back electrode according to claim 2, wherein 
the Ag alloy layer is a Ag alloy containing the addition element M in an amount of 1.5 at% or more and 4.5 at% or less, and 
the Ag alloy layer has a thickness of 50 nm or more and 1000 nm or less.  
The prior art of JP-043, as explained above, discloses each of the features of claims 1 and 2.  As also explained above, the thickness of the Ag alloy layer 43 is 20 to 500 nm, which overlaps the claimed range.  In addition, the amount of Sn or Pd in the Ag alloy layer 43 is 0.1 wt% to 20 wt% [¶¶ 27-29], which also overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Bear in mind that JP-043 sees the same results of improved heat resistance as found in the Instant Application.  “[U]nexpected results [relied upon to rebut a prima facie case of obviousness].., must be shown to be unexpected compared with the closest prior art.”  In re Baxter Travenol Labs, 952 F.2d 388, 392 (Fed. Cir. 1991)(citation omitted).  Such evidence must In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).  In addition, the difference in results relied upon to establish nonobviousness must be shown to be truly unexpected by one of ordinary skill in the art.  Pfizer Inc. v. Apotex Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, it is not enough to merely show that there is a difference-- even a significant difference.  Rather, the difference in results must be shown to be unexpected by one of ordinary skill in the art.  In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
It would have been obvious to one of ordinary skill in the art, at the time of the instant invention, to use a thickness falling within a range of 50 to 500 nm because JP-043 suggests using a range of 20 to 500 nm.  
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use 2 at% or 3 at% or 4 at% of Sn or Pd in the Ag alloy because these at% fall within the suggested range of 0.1 wt% to 20 wt%, bearing in mind that, because the atomic mass of each of Ag, Pd and Sn is within 10% of each other, the at% is within 10% of the wt%.  
This is all of the features of claims 4 and 11.

With regard to claims 7 and 14, JP-043 further discloses,
7. (Currently Amended) A method for producing the electrode structure of a back electrode 4 defined in any one of claim 1, 
[1] wherein the addition element M is Sn … [¶¶ 27-28], 
[2] the method comprises a step of forming a Ti layer 41 on a back surface of a semiconductor substrate 2 [¶¶ 22-24], 
[3] a step of forming a Ni layer 42 on the Ti layer 41 [¶¶ 25-26], and 
43 including a Ag alloy containing Sn … in an amount of 2.0 mass% or more and 9.5 mass% or less on the Ni layer 42 [¶¶ 27-29], and 
[5] the method further comprises, after forming the Ag alloy layer, a step of heating the substrate to 100 ºC or more and 300 ºC or less [¶¶ 41, 51].  

14. (New) A method for producing the electrode structure of a back electrode defined in claim 2, 
[1] wherein the addition element M is Sn … [¶¶ 27-28], 
[2] the method comprises a step of forming a Ti layer 41 on a back surface of a semiconductor substrate 2 [¶¶ 22-24], 
[3] a step of forming a Ni layer 42 on the Ti layer 41 [¶¶ 25-26], and 
[4] a step of forming a Ag alloy layer 43 including a Ag alloy containing Sn … in an amount of 2.0 mass% or more and 9.5 mass% or less on the Ni layer 42 [¶¶ 27-29], and 
[5] the method further comprises, after forming the Ag alloy layer, a step of heating the substrate to 100 ºC or more and 300 ºC or less [¶¶ 41, 51].  
As to the claims range for the mass% of Sn in the Ag alloy, this is prima facie obvious for the same reasons as discussed under claims 4 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814